Filed by Money Market Obligations Trust on behalf of its portfolio Automated Cash Management Trust, Federated Capital Reserves Fund, Federated Master Trust, Prime Cash Obligations Fund, Prime Management Obligations Fund, Prime Obligations Fund, and Prime Value Obligations Fund Commission File No. 811-5950 and Filed by Cash Trust Series, Inc. on behalf of Prime Cash Series Commission File No. 811-5843 Pursuant to Rule 14a-6 of the Securities Act of 1934 Subject Company:Money Market Obligations Trust and Cash Trust Series, Inc. [Missing Graphic Reference] IMPORTANT NOTICE REGARDING YOUR FEDERATED MONEY MARKET FUND INVESTMENT Second Notice June 27, 2008 We need your help with an important shareholder vote.Your financial advisor uses Federated money market funds as a safe and convenient way to invest the excess cash in your brokerage account.Federated is one of the largest and most respected money market managers in the country, seeking to provide money market fund shareholders with the preservation of the value of their cash, a competitive yield and easy access to money.As one of our largest shareholders, we need your help with an important shareholder vote. Why should you vote in support of this amendment? As part of our ongoing efforts to provide our shareholders with the most competitive fund possible, we are asking our shareholders to amend the fund’s investment policy to allow the fund to concentrate in the financial services sector.This change will allow the fund adviserto leverage the enhanced liquidity and other benefits that a broader investment in bank instruments will provide, potentially resulting in a better return on your investment. Banks are well-capitalized and have better access to the Federal Reserve, the central bank of the U.S., than other sectors.This change will allow us to manage the fund more prudently and in the best interest of our shareholders.Should you have questions, please see the back of this letter for more details. You are among the largest shareholders in this fund who have not yet cast their vote. It is critical to the business of the fund that your shares be represented on this issue.You may receive a telephone call reminding you to vote your shares.If you have voted since this letter was mailed, thank you very much for your participation.As of the date of this letter, the fund has not received sufficient votes to satisfy its quorum requirements.
